SUPPLEMENTAL OPINION ON DENIAL OF REHEARING
TANG, Circuit Judge:
After our opinion in this matter was filed, Gunther v. County of Washington, p. 1303 (9th Cir. 1979), the County petitioned for rehearing, and the Equal Employment Advisory Council (EEAC), an association representing the interests of employers submitted an amicus curiae brief in support. The County now argues that rehearing is necessary because the panel decided an important issue — whether Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-l — 2000e-17 (1976), may support a theory of sex-based wage discrimination that is not based on a denial of equal pay — with minimal discussion of the issue by the parties. The County and the EEAC contend that the panel overlooked legislative history and case law that would have led it to conclude that discrimination in compensation on account of sex does not violate Title VII unless it also violates the Equal Pay Act, 29 U.S.C. § 206(d)(1) (1970).
It is true that the parties inadequately presented this issue before the court. Nevertheless, the issue was raised at trial, decided by the district court, and raised on appeal. We were thus obliged to reach the issue. Nevertheless, we take this opportunity to address briefly the arguments made in the petition for rehearing.
I.
The County and the EEAC first contend that the panel overlooked significant legislative history of Title VII in resolving the meaning of the Bennett Amendment. Of the three short items of legislative history that they present, the one on which they most rely is the statement of Senator Bennett, the amendment’s sponsor, in which he endorses the interpretation of the amendment that we rejected in Gunther. Ill Cong.Rec. 13359 (1965).
Senator Bennett’s statement is an interesting piece of “legislative history.” The Bennett Amendment was passed in 1964 as part of the original Civil Rights Act. One year later, Senator Bennett inserted in the Congressional Record an excerpt from a law review article in which the article’s author suggests that there are two conflicting interpretations of the Bennett Amendment (the same two recognized by the panel), plus a memorandum from his staff to clarify which interpretation Bennett believed to be the correct one. The memorandum concluded that “the amendment means that discrimination in compensation on account of sex does not violate Title VII unless it also violates the Equal Pay Act.” Id.
Before inserting the article and the memorandum, Senator Bennett explained why he waited a year to explain what he really meant when he introduced his amendment. According to Senator Bennett, under the Senate rules then in effect he was allowed to introduce the amendment but was not allotted time to discuss it. Senator Bennett said that this
resulted in action by the Senate without the creation of any legislative history. Thus, the Senate failed in its responsibility to give sufficient guidance to those in the executive branch and elsewhere to those who must interpret and apply the amendments adopted.
As an example of what has occurred because of the confusion and near chaos that prevailed on those days, I find myself today under the necessity of trying to create legislative history that should have been created then.
As the amendment’s sponsor, Senator Bennett’s understanding of the amendment might have been entitled to some *1318weight if it had been expressed contemporaneously with the passage of the legislation. See Galvan v. Press, 347 U.S. 522, 526-27, 74 S.Ct. 737, 740, 98 L.Ed. 911 (1954). Coming one year after the Bennett Amendment was enacted, however, the statement at best reflects what was on Senator Bennett’s mind when he introduced the amendment and is entitled to no weight. See Manhart v. Los Angeles Department of Power and Water, 553 F.2d 581, 589 (9th Cir. 1976), aff’d in part and rev’d in part on other grounds, 435 U.S. 702, 98 S.Ct. 1370, 55 L.Ed.2d 657 (1978) (discussion occurring “hours” after passage of Bennett Amendment is not part of amendment’s legislative history). Either from a legal standpoint or as a practical matter, Senator Bennett’s statement cannot express what was on Congress’ collective mind when it acted a year earlier. If Senator Bennett’s “clarifying” statement has any significance, it must be as evidence that the amendment was ambiguous on its face and that its contemporaneous legislative history was not enlightening.
The second item of legislative history produced by the County and the EEAC also tends to support the panel’s original interpretation. This consists of an answer by Senator Clark, a proponent of Title VII, to objections against the proposed legislation:
Objection: The sex antidiscrimination provisions of the bill duplicate the coverage of the Equal Pay Act of 1963. But more than this, they extend far beyond the scope and coverage of the Equal Pay Act. They do not include the limitations in that act with respect to equal work on jobs requiring equal skills in the same establishments, and thus, cut across different jobs.
Answer: The Equal Pay Act is a part of the wage hour law, with different coverage and with numerous exemptions unlike title VII. Furthermore, under title VII, jobs can no longer be classified as to sex, except where there is a rational basis for discrimination on the ground of bona fide occupational qualification. The standards in the Equal Pay Act for determining discrimination as to wages, of course, are applicable to the comparable situation under title VII.
110 Cong.Rec. 7217 (1964).
Senator Clark’s response is entirely compatible with the court’s opinion. Senator Clark’s comment that the Equal Pay Act contained different coverage and numerous exemptions reflected an understanding that the Equal Pay Act was to operate separately and independently from Title VII. See Gitt and Gelb, Beyond the Equal Pay Act: Expanding Wage Differential Protections under Title VII, 8 Loy.L.R. 723, 746-48 (1977) (hereafter “Beyond the Equal Pay Act”). His comment that the Equal Pay Act standards are applicable to the “comparable situation” under Title VII is consistent with the panel's analysis of the Gunther plaintiffs’ discrimination claims. When a discrimination claim is based on a theory that the plaintiffs are denied equal pay for equal work, Equal Pay Act standards are applicable. See Gunther, at 1310-1314 (9th Cir. 1979). When a claim of discrimination is not based on an equal work theory, it must be analyzed separately under Title VII.
Finally, the County and EEAC refer to a comment made by Representative Celler in explaining a number of amendments made by the Senate to Title VII:
Provides that compliance with the Fair Labor Standards Act as amended satisfies the requirement of the title barring discrimination because of sex — section 703(b).
110 Cong.Rec. 15896 (1964). Viewing this solitary comment in its most favorable light, we find that it is insufficient to establish the County’s interpretation of the Bennett Amendment in view of the contrary or inconclusive legislative history previously discussed.
The County and the EEAC next refer to the statutory language of § 703(h). They *1319argue that, because the first sentence of § 703(h) contains three of the four affirmative defenses contained in the Equal Pay Act, an interpretation that the Bennett Amendment merely incorporated the Equal Pay Act defenses into Title VII renders the amendment meaningless.
Initially, it bears emphasis that the language of the Bennett Amendment, allowing a wage differentiation if such differentiation is “authorized by the provisions” of the Equal Pay Act, almost compels the interpretation that the Bennett Amendment merely incorporates only the Equal Pay Act’s defenses into Title VII. The Equal Pay Act applies only when a plaintiff has been denied equal pay for equal work, and “authorizes” a differentiation only where one of the four defenses is invoked. The Equal Pay Act does not “authorize” differentiations in the absence of equal work; in those cases, it simply does not apply. Read literally, the amendment only incorporates the Equal Pay Act’s defenses. If Congress had intended to say that wage differentials do not violate Title VII unless they violate the Equal Pay Act, it could have easily said so.
With this in mind, the County’s reliance on the defenses included in the first sentence of § 703(h) cannot, and does not, alter the meaning of the words used in the Bennett Amendment itself. The County argues that the panel’s interpretation had no substantive effect because three of the Equal Pay Act defenses were already included in Title VII. Yet the very inclusion of the three affirmative defenses in the first sentence of § 703(h) made no substantive alteration of Title VII. These defenses merely clarified Congress’ intent that only discrimination on account of race, color, religion, sex, or national origin is forbidden by Title VII. See 110 Cong.Rec. 12722 (1964) (remarks of Sen. Humphrey). Similarly, the Bennett Amendment need not have effected a “substantive” change. It does not render the Bennett Amendment meaningless to say that it only incorporates the Equal Pay Act defenses, because the Bennett Amendment would still serve the purpose of clarifying Congress’ intent with respect to the relationship of Title VII and the Equal Pay Act.
Moreover, the fact that the Bennett Amendment incorporated an Equal Pay Act defense — the defense allowing differentiation based “on any other factor other than sex” — that is not contained in the first sentence of § 703(h) is significant. The incorporation of this Equal Pay defense into Title VII clarifies the burden of proof in an equal pay case brought under Title VII. Under the Equal Pay Act, the burden is on the employer to show that its practice falls within one of the four defenses. See Corning Glass Works v. Brennan, 417 U.S. 188, 196, 94 S.Ct. 2223, 2229, 41 L.Ed.2d 1 (1974). The incorporation of the fourth affirmative defense into Title VII makes clear that once a Title VII plaintiff has shown that she was denied equal pay for equal work, the burden shifts upon the employer to prove that the differentiation was based on some factor other than sex.1
The County and the EEAC next contend that the panel ignored significant case law in arriving at its interpretation of the Bennett Amendment.
Although we look to the reasoning of other circuits and district courts for guidance, we are bound only by decisions rendered in this circuit. See Allstate Insurance Co. v. Stevens, 445 F.2d 845, 846 (9th Cir. 1971). The only case arising from this circuit that discussed the Bennett Amendment was Manhart v. City of Los Angeles *1320Department of Water and Power, 553 F.2d 581 (9th Cir. 1976), aff’d in part and rev’d in part on other grounds, 435 U.S. 702, 98 S.Ct. 1370, 55 L.Ed.2d 657 (1978). Although the court did not address the present issue, it was obliged to address the Bennett Amendment and the Equal Pay Act affirmative defenses in the context of suit brought under Title VII to challenge a retirement plan. The court specifically noted, in discussing the Equal Pay Act’s affirmative defenses, that “all the Bennett Amendment did was to incorporate the exemptions of the Equal Pay Act into Title VII.” Id., 553 F.2d at 590. Although arising in a different context, the express language of this circuit cannot be readily disregarded. Nevertheless, discussion of case law in other circuits and district courts may be enlightening in showing the ambiguity and confusion that has often characterized consideration of this issue.
The only appellate case that has specifically recognized the relationship between Title VII, the Equal Pay Act and the Bennett Amendment is Christensen v. Iowa, 563 F.2d 353 (8th Cir. 1977). In Christensen, however, the majority opinion specifically declined to address whether Title VII plaintiffs had to prove a violation of the Equal Pay Act to succeed on their equal pay claims, finding that the plaintiffs had not established a prima facie case under Title VII. Id. at 355.
Other courts, although sometimes assuming or implying that a Title VII plaintiff could not succeed on her wage-discrimination claim unless she could prove a violation of the Equal Pay Act, have involved equal pay-type claims. See Orr v. MacNeill & Son, Inc., 511 F.2d 166 (5th Cir.), cert. denied, 423 U.S. 865, 96 S.Ct. 125, 46 L.Ed.2d 94 (1975); Ammons v. Zia, 448 F.2d 117 (10th Cir. 1971). These equal pay-type Title VII claims, of course, require analysis under Equal Pay Act standards. See Gunther, at 1310-1314 (9th Cir. 1979). Although the panels in both Orr and Ammons appeared to assume that a Title VII plaintiff claiming wage discrimination could prevail only if she proved a violation of the Equal Pay Act, in neither case did the court analyze the meaning of the Bennett Amendment and its effect on the relationship between the Title VII and the Equal Pay Act. See Gitt and Gelb, Beyond the Equal Pay Act at 752-55. This assumption that a Title VII plaintiff could prevail only by establishing an equal pay violation has been perpetuated in later cases involving only equal pay claims, where statements limiting the scope of Title VII were unnecessary to decide the case.
The failure of the courts to analyze the meaning of the Bennett Amendment and the relationship of the two acts has resulted in an inconsistent approach that underscores the ambiguity of the Bennett Amendment. If the Bennett Amendment really means, as the County contends, that a plaintiff claiming wage discrimination can succeed under Title VII only if the discrimination also violates the Equal Pay Act, then logically the Bennett Amendment should incorporate into Title VII not only the equal work formula of the Equal Pay Act, but also the Act’s exemptions, employers, periods of limitations, and all other differences in coverage between the acts.2 Yet, not only have the courts and the County failed to articulate whether the Bennett Amendment incorporates the entire Equal Pay Act or just its equal pay formula, they have not even recognized that two extremely different formulations of their position exist.
Several of the district court cases cited by the County have exhibited this apparent inconsistency. For example, in Molthan v. Temple University, 442 F.Supp. 448 (E.D. *1321Pa.1977), the district court considered equal pay claims under Title VII even though the claims would have been time-barred under the Equal Pay Act. In Howard v. Ward County, 418 F.Supp. 494, 503 (D.N.D.1976), the court held that the plaintiffs could assert claims under Title VII even though, as public employees, they could not recover under the Equal Pay Act.
Indeed, the County’s defense of this case suffers from the same inconsistency. The Gunther plaintiffs sued under Title VII because, during the time of their alleged discrimination, the Equal Pay Act did not apply to public employees. Gunther, at 1308 n.4 (9th Cir. 1979). Consistent with the position it now appears to advocate, the County should have moved to dismiss the plaintiffs’ suit on the ground that its conduct could not have violated Title VII because it did not violate the Equal Pay Act. The County’s failure to do so reflects on the failure of the courts to analyze and articulate the meaning of the Bennett Amendment, as well as the ambiguous nature of the amendment itself. This court was certainly warranted in not following the inadequate analyses and assumptions perpetuated by other courts.
Finally, the County and the EEAC argue that the legislative history of the Equal Pay Act evidences Congress’ intent carefully to establish standards against wage discrimination and that Congress could not have intended to disturb those standards when it hastily included sex in Title VII. This argument, however, cuts more forcefully in the other direction. The same Congress that enacted the Equal Pay Act enacted Title VII one year later. Thus, when the Congress included sex into Title VII it was fully aware, from the previous year’s hearings, of the employment problems of women. It may have believed that the Equal Pay Act by itself was inadequate to remedy sex discrimination, or that broader protections were necessary. See Gitt and Gelb, Beyond the Equal Pay Act at 744-45.
In any event, our interpretation of the Bennett Amendment in Gunther does not “nullify” the provisions of the Equal Pay Act. The County and the EEAC emphasize that Congress, in adopting the Equal Pay Act, rejected “comparable” work standard. The effect of our decision will not be to substitute a “comparable” work standard for an “equal” work standard. Where a Title VII plaintiff, claiming wage discrimination, attempts to establish a pri-ma facie case based solely on a comparison of the work she performs, she will have to show that her job requirements are substantially equal, not comparable, to that of a similarly situated male. The standards developed under the Equal Pay Act are relevant in this inquiry. In most cases, an equal work theory will provide the most practical method of establishing a prima facie case of wage discrimination. All we hold here is that a plaintiff is not precluded from establishing sex-based wage discrimination under some other theory compatible with Title VII. It is unnecessary to determine now what theories might be feasible. We do note that, because a comparable work standard cannot be substituted for an equal work standard, evidence of comparable work, although not necessarily irrelevant in proving discrimination under some alternative theory, will not alone be sufficient to establish a prima facie case.
The Gunther plaintiffs apparently presented evidence of intentional sex discrimination that was not considered by the district court because the district court believed that disposition of the equal pay claims was the end of the inquiry. It is unclear from the record whether the plaintiffs were prevented from presenting other evidence that might have established a claim of sex discrimination. Because of the district court’s familiarity with this case, the extent of the further proceedings needed to consider the plaintiffs’ alternative claims, such as the need for an evidentiary hearing, is committed to its discretion.
The petition for rehearing is denied.

. For example, even if an employer could show that a sex classification was justified as a bona fide occupational qualification under Title VII, see 42 U.S.C. § 2000e-2(e), the employer might still be liable for a discriminatory wage differential if unable to prove that the differential was the result of any other factor other than sex. See Sullivan, The Equal Pay Act of 1963: Making and Breaking a Prima Facie Case, 31 Ark.L.Rev. 545, 547 n.14 (1978).


. For example, the Fair Labor Standards Act exempts numerous employees from coverage under its provisions, see 29 U.S.C. § 213; no similar exemptions are contained in Title VII. See also Sullivan, The Equal Pay Act of 1963: Making and Breaking a Prima Facie Case, 31 Ark.L.Rev. 545, 546 nn. 9-13 (1976).